PER CURIAM.
Jurisdiction over the above styled case was temporarily relinquished to the trial court for a period of thirty days to ascertain the existence of a trial transcript, and if not in existence, whether such trial transcript could be reconstructed. The trial court having conducted a hearing thereon and having found that no trial transcript exists and that such transcript could not be reconstructed, and the state concurring therein, the judgment appealed is reversed and the cause remanded for a new trial. Yancey v. State, 267 So.2d 836 (Fla. 4th DCA 1972); Roberts v. State, 287 So.2d 123 (Fla. 4th DCA 1973).
REVERSED AND REMANDED.
MAGER, C. J., and DOWNEY and ALDERMAN, JJ., concur.